Citation Nr: 0905471	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-35 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In July 2008 the Board remanded the 
case to the agency of original jurisdiction (AOJ) for 
additional development, including obtaining VAMC treatment 
records.  Having obtained the requested records, the case now 
returns to the Board for appellate review.


FINDING OF FACT

The competent evidence of record fails to demonstrate the 
veteran's currently diagnosed bilateral hearing loss is 
related to his active military service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active duty 
service and service incurrence may not be presumed.  38  
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in October 2005 and May 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
The letters also requested that the veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the October 2005 letter was sent to 
the veteran prior to the January 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra, and after the notice was 
provided the case was readjudicated and an October 2006 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to 
assist.  In this regard, the veteran's service treatment 
records are associated with the claims folder, as well as all 
relevant post-service VA treatment records.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a hearing loss 
examination and a medical nexus opinion in conjunction with 
his claim in November 2005. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The veteran contends that he suffered acoustic trauma during 
his military service that  has caused  his current bilateral 
hearing loss.  He specifically contends that his hearing loss 
began shortly after he started service due to having jungle 
rot in both of his ears.  He also asserts that he was around 
loud noises, gunfire, explosives, and gas generators while 
serving as a telephone lineman and repairman.  Finally he 
notes that he was treated for malaria which could have added 
to his hearing problems.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels (dB) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007). 

The Board acknowledges that the medical evidence of record 
clearly shows that the veteran currently suffers from 
bilateral hearing loss.  Indeed, in the November 2005 
Compensation and Pension (C&P) audio examination the VA 
audiologist diagnosed the veteran with a moderately severe to 
severe sensorineural hearing loss between 500 and 4000 Hz in 
the right ear and mild to severe sensorineural loss between 
1000 and 4000 Hz in the left ear.  In addition, the veteran's 
VA treatment records contain reports of hearing examinations, 
dated May 2005 and July 2008, which exhibit similar results.  

The Board further notes that the veteran currently has a 
bilateral hearing impairment as defined by VA regulation.  
38 C.F.R. § 3.385 (2008).  Indeed, the veteran exhibited pure 
tone thresholds of 65 dB at 500 Hertz (Hz), 75 dB at 1000 Hz, 
75 dB at 2000 Hz, 75 dB at 3000 Hz, and 85 dB at 4000 Hz for 
the right ear and 25 dB at 500 Hz, 40 dB at 1000 Hz, 40 dB at 
2000 Hz, 60 dB at 3000 Hz, and 75 dB at 4000 Hz for the left 
ear with speech recognition scores of 52 percent for the 
right ear and 80 percent for the left ear at the November 
2005 C&P examination.  Thus, it is clear that the veteran's 
hearing loss in both ears meets the definition of impaired 
hearing under 38 C.F.R. § 3.385 (2008).  

The Board notes that service medical records show that the 
veteran did complain of an earache in December 1943, but the 
doctor associated the earache with swimming.  His service 
medical records further indicate that at the time of the 
December 1942 enlistment examination, no defects were 
reported with respect to the veteran's ears, and that his 
hearing was 20/20 bilaterally.  The service separation 
examination in February 1946 showed normal findings for ears, 
nose and throat and the veteran's hearing acuity on whispered 
voice testing was 15/15 bilaterally. Audiometric testing was 
not conducted.  The Board notes that there is no evidence in 
the service treatment records that the veteran was treated 
for jungle rot in his ears.  The veteran was given a malaria 
smear test in October 1945, but the results of the smear are 
not of record.

In regard to claimed in-service exposure to loud noises, 
gunfire and explosives, the veteran's DD Form 214 reveals 
that he worked as an installer and repairman of telephone and 
telegraph while serving in the South Pacific.  The C&P 
examination  lists the veteran's self told history of 
military, occupational and recreational noise exposure as 
attending basic training and target practice, working as a 
factory electrician, and working as a cattle farmer.  The 
Board notes that the separation qualification record states 
that the veteran's civilian occupation was airplane 
electrician.  This occupation would have exposed the veteran 
to the loud noises of airplane engines, but there's no 
indication in the records that the veteran ever worked in 
that capacity.   

The Board acknowledges the medical evidence of record does 
not show that the veteran's current bilateral hearing loss is 
related to his military service.  There is no indication that 
the veteran had hearing loss in service.  As noted above, the 
veteran's service medical records are negative for hearing 
loss.  Indeed, the first documentation of hearing problems of 
record is not shown until December 2004, with a request for a 
hearing examination by the Leavenworth VAMC.  This 
examination was administered approximately 58 years after 
separation from service.  Furthermore, there is no competent 
medical opinion linking the veteran's hearing loss to his 
period of active military service.  In the November 2005 C&P 
examination, the VA examiner concluded that it was less 
likely than not that the veteran's current hearing loss was 
related to his military service based on her review of the 
record and examination of the veteran.  The examiner states 
that military medical records do not document jungle-rot, 
fungus, or ear pathologies, the c-file does not indicate 
significant acoustic trauma, and the veteran reports exposure 
to small weapons fire and gas generators only.  The November 
2005 VA audiology examiner's opinion is based on review of 
the claims folder and no opinion to the contrary is of 
record.  Thus, the Board finds her opinion dispositive on the 
question of whether the veteran's current hearing loss is 
related to active military service.

In addition to a lack of competent evidence providing any 
link between the veteran's bilateral hearing loss and his 
military service, the Board finds that the fifty-eight year 
lapse in time between the veteran's active service and the 
first complaints of hearing loss weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

Finally, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his hearing loss is related 
to service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.  As the medical evidence does not link the veteran's 
bilateral hearing loss to his military service to include any 
acoustic trauma sustained during that time, service 
connection for the veteran's bilateral hearing loss is not 
warranted on a direct basis.  The Board additionally notes 
that presumptive service connection is not warranted for the 
veteran's sensorineural hearing loss as it is not shown to 
have manifested to a compensable degree within one year of 
discharge.  

Therefore, while the Board acknowledges that the veteran is 
currently diagnosed with hearing loss, there is no indication 
of hearing loss during service.  In addition, after 
considering the length of time between service and post-
service complaints of bilateral hearing loss, as well as the 
veteran's post service exposure to noise, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


